DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Examiner withdrew previous Double Patenting rejection, because the applicant timely filed Terminal Disclaimer (on 03/12/2021) that was proved on 03/12/2021.

Allowable Subject Matter
Claims 1-27 are allowed.
The examiner’s statement for allowance is based on the same reason(s) as stated for its parent application: 15/114,607 (now become US patent: 10,303,769) in the Office Action (OA) filed on 01/10/2019 (see section of “Allowable Subject Matter” in the OA), since the instant application recites/claims the same/similar inventive concepts/limitations as its parent patent in terms of scope of patentability.   

The prior art of record, Tat, et al (“Primitive-Based Word Sense Disambiguation for SENSEVAL-2” SENSEVAL 01 Proceeding of Second International Workshop on Evaluating Word Sense Disambiguation System, 1 Jan 2001, pp 103-106), Ide et al (“Introduction to the special issue on word sense disambiguation: the State of the art”, Computational Linguistics, MIT Press, US Vol 24 No. 1, 1 March 1998, hereinafter, Ide), Estelle et al. (US 20120123765), 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 

QH/qh
March 27, 2021
/QI HAN/Primary Examiner, Art Unit 2659